Citation Nr: 1420596	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-45 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an increased rating for irritable bowel syndrome, currently evaluated as 10 percent disabling prior to August 22, 2013.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1978 to May 1998.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a December 2008 rating decision, the RO granted service connection for degenerative joint disease of the left knee and assigned a 10 percent rating, effective from April 1, 2008.  In a November 2009 rating decision, the RO denied an increased rating for irritable bowel syndrome and continued a 10 percent rating.  

In April 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

Although the Veteran perfected an appeal as to entitlement to service connection for a right foot disorder, this claim was granted in full in August 2013.  Therefore, the issue is no longer on appeal. 

During the pendency of the appeal, in an August 2013 rating decision, the RO increased the evaluation for the Veteran's irritable bowel syndrome and assigned a 30 percent rating as ofAugust 22, 2013.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Under the Rating Schedule, the maximum schedular evaluation for irritable bowel syndrome is 30 percent, pursuant to Diagnostic Code 7319.  Therefore, the claim for an increased rating for the period prior to August 22, 2013, remains on appeal.

Following the August 2013 rating decision, the Veteran submitted a notice of disagreement and alleged that he was entitled to an earlier effective date for the assigned 30 percent evaluation for irritable bowel syndrome.  However, the issue before the Board on appeal is entitlement to an increased rating for irritable bowel syndrome, currently evaluated as 10 percent disabling prior to August 22, 2013.  Therefore, a remand for the issuance of a statement of the case (SOC) discussing the earlier effective date claim is not warranted in this case.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that are relevant to the issues on appeal, but they were of record and considered by the Appeals Management Center (AMC) in a September 2013 supplemental statement of the case (SSOC).

In a May 2013 reports of contact associated with the VBMS paperless file, the Veteran filed a claim for an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling, and he indicated that he wanted to request a temporary total evaluation based on a May 2013 surgery for his service-connected diabetes mellitus.  

In December 2013 reports of contact associated with the VBMS paperless file, the Veteran also filed a claim for an increased evaluation for a right hand disability secondary to diabetes mellitus.  A review of the record reveals that the Veteran is not currently service-connected for a right hand disability.  Therefore, the Board has construed the claim as a claim for service connection for a right hand disability, to include as due to service-connected diabetes mellitus.

In September 2013 statements associated with the VBMS paperless file, the Veteran filed claims for service connection for hemorrhoids secondary to his service-connected irritable bowel syndrome.  A review of the record reveals that, in March 1999, the RO granted service connection for hemorrhoids and awarded a noncompensable evaluation, effective from June 1, 1998.  Therefore, the Board has construed the claim as a claim for a compensable evaluation for hemorrhoids.

Therefore, the issues of entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling; entitlement to a temporary total evaluation based on a May 2013 surgery for service-connected diabetes mellitus; entitlement to service connection for a right hand disorder, to include as secondary to service-connected diabetes mellitus; and, entitlement to a compensable evaluation for hemorrhoids have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee is characterized by x-ray evidence of arthritis and productive of painful motion, but not productive of ankylosis, actual or functional flexion limited to 45 degrees, actual or functional extension limited to 10 degrees, recurrent subluxation, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran has slight left knee instability.

3.  For the period prior to August 22, 2013, the Veteran's irritable bowel syndrome is productive of severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).

2.  The criteria for a separate 10 percent evaluation for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2013).

3.  For the period prior to August 22, 2013, the criteria have been met for a 30 percent rating, but no greater, for irritable bowel syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.10, 3.159, 4.1-4.14, 4.21, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the Veteran is challenging, in part, the initial evaluation assigned following the grant of service connection for his left knee disability.  In Dingess, the 
Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for degenerative joint disease of the left knee.

With respect to the claim for an increased rating for irritable bowel syndrome, the RO provided the Veteran with a notification letter in September 2009, prior to the initial decision on the claim in November 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letter notified him of the evidence needed to substantiate his claim for an increased evaluation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to increased ratings for irritable bowel syndrome.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  In the April 2013 remand, the Board noted that the record did not include any VA treatment notes pertinent to the Veteran's left knee disability or his irritable bowel syndrome dated after 2009.  Therefore, the issues were remanded for further development, to include obtaining any outstanding VA treatment notes dated from January 2009 to present.  The Appeals Management Center (AMC) obtained the outstanding records and associated VA treatment notes dated through August 2013 with the Veteran's electronic claims file.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in November 2008 and August 2013 in connection with his claim for a higher initial rating for his left knee disability.  He was afforded VA examinations in October 2009 and August 2013 in connection with his claim for an increased rating for irritable bowel syndrome.

In a July 2010 statement, the Veteran reported that his irritable bowel syndrome had worsened since his VA examination in October 2009.  In addition, in the April 2013 remand, the Board noted that the Veteran was last provided a VA examination to evaluate his left knee disability in November 2008.  Therefore, in the remand, the Board directed the RO/AMC to afford the Veteran VA examinations to ascertain the current severity and manifestations of his service-connected left knee and irritable bowel syndrome disabilities.  The examiner was directed to report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2013 VA examinations are adequate to decide the case because, as shown below, the examiner provided the findings requested in the April 2013 remand directives.  The examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiner described the left knee and irritable bowel syndrome disabilities in detail sufficient to allow the Board to make a fully informed determination.  Id.  

In addition, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee or irritable bowel syndrome disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).


Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected left knee degenerative joint disease is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule. 

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In this case, a June 2008 x-ray of the Veteran's left knee showed a loose body in the anterior tibial crest near the patellar tendon.  

An August 2008 VA magnetic resonance imaging (MRI) study of the Veteran's left knee showed severe tricompartmental osteoarthritis and fibrosis of the anterior cruciate ligament (ACL) and posterior cruciate ligament (PCL) that was attributed to an old injury.  No acute ligamentous tears were identified.  

An October 2008 x-ray of the left knee showed a mild narrowing of the medial compartment; osteophytic spurring and minimal narrowing of the lateral compartment; and osteophytic spurring and minimal narrowing of the patellofemoral joint.

During a November 2008 VA joints examination, the Veteran reported that he had increased left knee pain over the past several years.  He indicated that he was able to stand for more than one hour, but less than three hours, and he was able to walk more than one-quarter of a mile, but less than one mile at a time.  He denied any deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking, effusion, or inflammation of his left knee.  The examiner noted that the Veteran's gait was normal, and there was no evidence of abnormal weight bearing.  Range of motion testing revealed left knee extension and flexion from 0 to 140 degrees with pain beginning at 125 degrees.  There was no additional loss of motion on repetitive use testing.  The examiner noted that there was no inflammatory arthritis and no ankylosis of the joint.  He indicated that, while the Veteran demonstrated tenderness and painful movement, there were no bumps consistent with Osgood-Schlatters disease, crepitation, masses behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormalities, or other tendon or bursa abnormalities.  An x-ray of the left knee showed early arthritic changes, most notably at the patellofemoral joint.  The diagnosis was early degenerative joint disease of the left knee.  The examiner opined that the Veteran's left knee disability had significant effects on his general occupation due to decreased mobility and pain.

In a May 2009 VA treatment note, the examiner noted that the Veteran walked with an antalgic gait.  On examination, the infrapatellar and lateral joint line and medial joint line of the left knee were tender to palpation.  The examiner noted that there was evidence of crepitus.  Range of motion testing revealed passive range of motion from 40 to 85 degrees and active range of motion from 0 to 100 degrees.  Lachman and anterior drawer tests were negative.  McMurray, valgus stress, and varus stress tests were positive.  The examiner diagnosed the Veteran with osteoarthritis of the left knee.

In a June 2009 statement, a colleague reported that the Veteran was a pastor and worked a late night shift in a Walmart.  She noted that the Veteran's Walmart position required physically intense labor, including being on his feet consistently throughout his shift.

In another June 2009 statement, the Veteran's wife indicated that his various health complications affected his ability to perform his ministerial, occupational, and household responsibilities.  With respect to his knees, she reported that his knees occasionally locked up which caused him to lose his balance to the point of falling.  He also had swelling and was unable to stand for long periods of time.  She noted that when he had difficulty with his knees, he was unable to finish his shifts at Walmart and would be sent home early.

In a July 2009 VA treatment note, the Veteran complained that his left knee pain had increased to ten out of ten in severity.  He reported that his left knee gave out, swelled up, clicked or popped, and throbbed.  He described sharp pain in his left knee and indicated that it was aggravated by squatting or pivoting, but it was relieved by wearing an Ace bandage or brace.  The examining physician noted that the Veteran was unable to receive steroid injections for his left knee pain due to elevated glucose levels from poorly controlled diabetes mellitus.

In a December 2010 VA telecare note, the Veteran reported that his left knee locked up and gave out even while he wore a VA issued knee brace.  He also indicated that his left knee arthritis had worsened.

In a May 2012 VA telecare note, the Veteran indicated that he needed a stronger left knee brace that provided more support because he was losing his balance.

A July 2012 VA prosthetics note documented that the Veteran was measured and fit with hinged knee braces.

In an August 2012 VA treatment note, the Veteran reported that he fell three times in the past year because his left knee had given out on him.  He indicated that he occasionally walked with a cane and that he wore a brace on his left knee sometimes.

During an August 2013 VA knee examination, the Veteran stated that his left knee symptoms had increased in severity since the November 2008 VA examination.  He related that he had constant pain and that his knee occasionally locked up and gave way.  He indicated that he had occasional flare-ups of pain that reduced his baseline range of motion by an estimated 20 percent until the flare-up resolved.  Range of motion testing showed left knee flexion to 130 degrees with objective evidence of painful motion beginning at 120 degrees.  The examiner noted that there was no objective evidence of painful motion with left knee extension.  The Veteran was able to perform repetitive range of motion testing, and there was no additional limitation of range of motion.  The examiner noted that the Veteran had less movement than normal in both of his knees, and pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing in his left knee.  He had mild subpatellar crepitus in the left knee with range of motion testing.  He had no tenderness or pain to palpation for the joint line or soft tissue of either knee.  Joint stability testing showed normal anterior, posterior, and medial-lateral stability in both knees.  There was no evidence or history of recurrent patellar subluxation or dislocation, and there was no evidence of meniscal conditions.  The examiner noted that the Veteran regularly used a left knee brace.  He diagnosed the Veteran with degenerative joint disease of the left knee.  He opined that the Veteran's left knee disability impacted his ability to work and that the Veteran was best suited for job tasks that did not require running or prolonged walking.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased rating for degenerative joint disease of the left knee.  Specifically, he is entitled to separate 10 percent ratings under Diagnostic Codes 5010-5260 and 5257. 

As a preliminary matter, the Board notes that the Veteran is currently assigned a 10 percent rating under Diagnostic Code 5010-5260, which contemplates arthritis and painful motion.  There is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Thus, an increased evaluation is not warranted under Diagnostic Code 5010.

The Veteran was assigned a 10 percent evaluation based upon painful or limited motion of the left knee.  In considering the criteria of Diagnostic Code 5260, the assigned 10 percent evaluation contemplates painful motion, and it is consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the Veteran must have the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.7; DeLuca, supra.  Although the Veteran had some limitation of motion on VA examination in November 2008 (flexion to 140 degrees with objective evidence of pain at 125 degrees), VA orthopedic evaluation in May 2009 (flexion to 100 degrees), and VA examination in August 2013 (flexion to 130 degrees with objective evidence of pain at 120 degrees), the limitation of flexion fell far short of that required for a 20 percent disability rating under Diagnostic Code 5260.  In fact, he had no additional loss of motion following repetitive motion in November 2008 and August 2013.  Thus, even when the Veteran's greatest restriction of flexion is considered along with the effect of pain and repetitive motion, the evidence shows that he retained greater remaining function than 45 degrees of flexion of the left knee for the entire period on appeal. 

In addition, separate evaluations may be assigned for compensable limitation of extension or instability or subluxation.

In considering the criteria of Diagnostic Code 5261, the Veteran demonstrated full extension to zero degrees throughout the period on appeal.  In this regard, the Veteran demonstrated full extension to 0 degrees with his left knee during the November 2008 VA examination, May 2009 VA orthopedic evaluation, and August 2013 VA examination.  As noted above, extension limited to 10 degrees warrants a 10 percent disability rating, and extension limited to 15 degrees warrants a 20 percent disability rating.  Id. As such, the Veteran has not been shown to have met the criteria for a higher or separate evaluation under Diagnostic Code 5261.

However, the Board finds that the Veteran warrants a separate 10 percent disability rating for instability of the left knee under Diagnostic Code 5257.  While the Veteran denied having locking, dislocation, and subluxation during the November 2008 VA examination, a VA orthopedist noted medial and lateral instability of the left knee on evaluation in May 2009.  Specifically, the orthopedist noted that valgus and varus instability tests were positive.  In addition, in a June 2009 statement, the Veteran's wife reported that the Veteran's knee locked up and caused him to lose his balance and fall at work.  Further, the Veteran reported that his left knee gave out in July 2009, December 2010, and August 2012 VA treatment notes.  In the August 2012 VA treatment note, he reported that he fell three times in the previous year because his left knee had given out on him.  The Board notes that the Veteran and his wife are competent to describe his current symptoms, such as instability of the knee.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation).  Accordingly, the Board concludes that a separate rating is warranted under Diagnostic Code 5257 for slight instability of the left knee.

The Board further finds that a rating in excess of 10 percent is not warranted for lateral instability.  In this regard, the November 2008 VA examiner found no subluxation, and the August 2013 VA examiner indicated that joint stability testing was normal.  Moreover, the Veteran himself stated that his knee gave out only three times in 2011.  Thus, the evidence does not demonstrate moderate instability.

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has any of these manifestations.  In fact, the November 2008 VA examiner indicated that there was no ankylosis, and the August 2013 VA examiner indicated that there was no evidence of tibial, fibular, or meniscal impairment.  Recurvatum testing was also negative.  Moreover, the Veteran and his representative have not contended that he has such symptomatology.  Therefore, a separate or higher rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the separate 10 percent ratings, and no higher, for the entire appeal period.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left knee is contemplated in the assigned 10 percent disability evaluations contemplating painful limitation of motion and instability.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Based on the foregoing, the Board finds that the Veteran is entitled to separate 10 percent evaluations under Diagnostic Codes 5010-5260 and 5257 for his left knee disability, and his appeal is granted to that extent.  However, the preponderance of the evidence is against a higher or separate evaluation for the left knee disability under the remaining diagnostic codes, as discussed above.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, limitation of motion, and instability are fully considered in the assignment of the 10 percent disability ratings.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


Irritable Bowel Syndrome

In this case, the Veteran's service-connected irritable bowel syndrome is currently assigned a 10 percent evaluation prior to August 22, 2013.

Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114 (2013).

In his August 2009 claim for an increased rating, the Veteran reported that his irritable bowel syndrome had increased in severity.  He related that he had uncontrolled bowel movements and urinated in public places, including a bank in 2008.  He also indicated that he had to jump out of cars to use the bathroom in the "open public."  He stated, "With more and more abnormal distress[,] I have no control of th[ese] movements[.]  [I]t just comes[,] most time[s,] instantly[,] not alerting me to get to a restroom in time.  So I rel[ie]ve myself much so in open public places or in my clothes being unable to make it to the restroom in time."

In a September 2009 statement, the Veteran indicated that he urinated in the lobby of a bank on the floor, and he also relieved himself on sidewalks along public roads.

In an October 2009 statement, a coworker reported that, during breaks and his one hour lunch, the Veteran spent most of his time in the restroom due to his irritable bowel syndrome and hemorrhoids.  He related that the Veteran is unable to complete tasks on time because he spent most of his time in the restroom.  He also stated that the Veteran missed work due to his health issues.

In an October 2009 statement, the Veteran related that he had no control over urination and bowel movements in the past few years.  He stated that he was unable to effectively minister as a pastor because he took too many trips to the restroom from the pulpit.  He indicated that over-the-counter Imodium was ineffective in controlling his bowel symptoms.

During an October 2009 VA intestines examination, the Veteran reported that he mainly had problems with diarrhea and incidents of stool incontinence.  He stated that he had persistent diarrhea several times per week, but less than daily, and he had episodes of constipation approximately twice per week.  He indicated that he was not taking any medications for irritable bowel syndrome.  He related that he lost approximately one week of work in the past year during his full-time employment at Walmart.  The examiner noted a normal examination of the Veteran's abdomen.  She diagnosed the Veteran with irritable bowel syndrome and opined that the disorder had no significant effects on his employment or usual daily activities.  She also provided the following opinion:

On review of VA medical records[,] it is noted that there is significant discrepancy between the self[-]reported complaints by the [Veteran] and the fact that he had never reported any of these symptoms to his VA primary care physician.  He is not on any therapy for [irritable bowel syndrome], [and] this diagnosis is not documented in his active medical problem list.  Apparently[,] there was no need [for] the [Veteran] to be referred for [a gastrointestinal] consult[ation] and endoscopy.  He states that he has severe diarrhea with incidents of incontinence but he doesn't wear protective undergarment[s].  It is my opinion that this [Veteran's irritable bowel syndrome] most probably resolved and does not exist[] anymore.

In an October 2009 VA treatment note, the Veteran indicated that he occasionally passed blood in his stool.  He was referred to gastroenterology for a colonoscopy.

In a November 2009, the Veteran stated that he suffered from severe bouts of diarrhea and constant abdominal distress.  He also indicated that he had blood in his stool.

During a May 2010 VA gastroenterology procedure consultation, the Veteran reported that he had a history of intermittent rectal bleeding with mucous filled stools, intermittent nausea with occasional vomiting, longstanding diarrhea, constipation, and intermittent fecal incontinence.  On examination, the Veteran's abdomen was soft with mild, diffuse tenderness and no rebound.  His abdomen was moderately distended.  The gastroenterologist diagnosed the Veteran with an alteration of bowel habit with rectal bleeding, and he ordered a colonoscopy.

In a July 2010 statement, the Veteran reported that he had severe diarrhea, episodes of constipation, and constant abdominal distress.  He also indicated that he had lost weight due to his irritable bowel syndrome.

In a March 2011 VA treatment note, the Veteran reported that he had chronic constipation, alternating with diarrhea, abdominal cramping, nausea, vomiting, loss of appetite, and early satiety.  The examiner noted that the Veteran's weight remained stable at 230 pounds since 2003, according to VA treatment notes.  

In an August 2012 VA treatment note, the Veteran indicated that he had diarrhea for a couple of days followed by constipation.  

In a May 2013 VA treatment note, the Veteran stated that he had constipation problems with intermittent diarrhea for two weeks.

In a May 2013 VA treatment note, the examiner also noted that the Veteran was scheduled for an esophagogastroduodenoscopy (EGD) in September 2011, March 2012, and October 2012; however, he did not show up for or cancelled each appointment.  

In a June 2013 VA telecare note, the Veteran reported he had some light bowel movements with blood for approximately three weeks, followed by a very heavy bowel movement with blood.

In July 2013 correspondence, the Veteran's VA primary care physician noted that the Veteran suffered from severe irritable bowel syndrome with chronic constipation alternating with diarrhea and abdominal cramping.

During an August 2013 VA irritable bowel syndrome examination, the Veteran indicated that his irritable bowel syndrome had increased in severity since the October 2009 VA intestines examination.  He reported that he had more frequent bowel movements and bowel urgency, and he often had bowel control issues with accidents.  He had approximately four bowel movements per day.  He related that he had alternating diarrhea and constipation in a "very random[,] sporadic pattern with no regular cycle," but he had various symptoms on a daily basis.  He noted that he had almost daily gas, bloating, and abdominal cramping.  He indicated that he used over-the-counter Imodium for his symptoms.  The examiner diagnosed the Veteran with irritable bowel syndrome and opined that the intestinal disability impacted the Veteran's ability to work because the Veteran needed a work environment that allowed for easy, frequent access to restroom facilities, as needed.

Upon review of the evidence of record, the Board finds that the Veteran is entitled to a 30 percent rating for irritable bowel syndrome for the period prior to August 22, 2013, pursuant to Diagnostic Code 7319.  Specifically, the medical and lay evidence of record establishes that the Veteran's irritable bowel syndrome exhibits severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 30 percent rating is the maximum schedular evaluation available under the diagnostic code.  

The Board notes that the October 2009 VA examiner did opine that the Veteran's irritable bowel syndrome had resolved.  She based her opinion on the lack of complaints and/or treatment for irritable bowel syndrome symptoms in VA treatment notes before the VA examination; however, she disregarded the Veteran's complaints during the examination.  The Veteran is competent to describe his current symptoms, such as fecal incontinence, constipation, and abdominal distress.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370, 274 (2002). 

The Board has also considered whether the Veteran may be entitled to a separate or higher evaluation under another diagnostic code.  However, according to 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  The evidence does not show that the Veteran has any of these disabilities.  Rather, he has been diagnosed with irritable bowel syndrome, and his symptoms are contemplated by Diagnostic Code 7319.

Accordingly, a 30 percent rating, but no greater, for irritable bowel syndrome is granted for the period prior to August 22, 2013.  38 C.F.R. § 4.3.  

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration of the Veteran's service-connected irritable bowel syndrome.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  In this regard, in rating his disability, the Board has considered all relevant symptomatology, to include diarrhea, constipation, and abdominal distress.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his disability, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. 

The evidence does not show anything unique or unusual about the Veteran's irritable bowel syndrome that would render the schedular criteria inadequate.  There are no additional symptoms of his disability that are not addressed by the various provisions of the Rating Schedule.  

Because the threshold step of Thun is not met here, and the Veteran's irritable bowel syndrome disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1). 

Nevertheless, the Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his irritable bowel syndrome.  Although the Veteran's irritable bowel syndrome clearly interferes with his ability to work as a pastor and as a shift employee at Walmart, as he has reported missed time from work and interference with his ministerial duties due to restroom breaks, such interference is also contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  There is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected irritable bowel syndrome under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, based on limitation of motion, is denied.

Entitlement to a separate evaluation of 10 percent for instability of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period prior to August 22, 2013, entitlement to a 30 percent evaluation for irritable bowel syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


